DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
With respect to applicant’s argument that DE 19646851 (Klein) fails to disclose a valve guide arranged entirely within a bore in a cylinder head having a first/lowermost end that is perpendicular to the valve bore, the examiner agrees with applicant (note that this was already been conceded by the examiner in the previous office action), however, the examiner respectfully disagrees with applicant in that the aforementioned limitation(s) is/are not fairly rendered obvious in view of the teachings per US 6125810 (Haselkorn) [e.g., in consideration that each of the aforementioned prior art references are relevant to at least the same general field(s) of endeavor concerning internal combustion engine cylinder head valves/valve guides/valve sealing arrangements, one of ordinary skill would have easily conceived of the claimed inventions, and to an extent that the results yielded via the combination of the aforementioned prior art teachings would be considered highly predictable].
The aforementioned remarks similarly apply to applicant’s argument that Klein fails to disclose wherein the first/lowermost end of the valve guide and the wiping element are located entirely within the bore in the cylinder head [e.g., one of ordinary skill in the art would have easily conceived of the claimed gas exchange valve and/or engine configuration via applying the engine layout/gas exchange valve configuration per Haselkorn to the gas exchange valve/valve guide per Klein, or vice versa]; [e.g., as evidenced by the analogous teachings per Haselkorn, there is clearly no exercise of inventive skill required to configure the first/lowermost end of a valve guide (which in view of at least Fig. 6 per Klein, would include a separate wiping element 15) to be located entirely within the bore in the cylinder head (or perpendicular with the bore in the cylinder head, or flush with the bore in the cylinder head, etc.)].
Applicant further argues that Klein fails to disclose wherein the radially inner groove [e.g., the groove where the wiping element 15 is arranged/positioned] is arranged axially apart from the first/lowermost end of the valve guide, however, this is clearly not the case [e.g., just as per applicant’s Fig. 1, there is a small axial distance between the bottommost portion(s) of the wiping element 15 and the first/lowermost end of the valve guide 2 per Fig. 6 of Klein].
With respect to applicant’s arguments concerning the differences between the invention(s) per Haselkorn as compared to Klein, in particular that one of ordinary skill 
Firstly (and as discussed above), the relevance and/or the applicability of the analogous teachings per Haselkorn is/are indisputable [e.g., like Klein, Haselkorn is incredibly relevant to internal combustion engine valve guide configurations provided in/at the cylinder head], and secondly, in view of the analogous teachings per Haselkorn, one of ordinary skill in the art would reasonably understand and/or conclude that a flush and perpendicular arrangement at the first/lowermost end of the valve guide is a well-known design configuration/provision and/or a mere matter of routine design choice/consideration, and to an extent that every single detail of the valve guide per Haselkorn [e.g., the ceramic material and/or the stepped inner diameter] is not required in order to accordingly apply the teachings per Haselkorn to comparable internal combustion engine systems/applications that utilize valve guides in/at the cylinder head of the internal combustion engine, nor is every single detail of the valve guide per Haselkorn required in order to facilitate the aforementioned understanding and/or conclusion, such that one of ordinary skill in the art would be able to apply the flush and perpendicular arrangement at the first/lowermost end of the valve guide to other comparable gas exchange valves/engines/cylinder heads without necessarily adopting every single detail of the valve guide per Haselkorn [e.g., the examiner is not attempting to modify the invention(s) per Klein in such a way that would go against the principle(s) of operation of the prior art invention(s) per Klein (which would be the case if to adopt every single detail of the valve guide per Haselkorn), but is rather only relying on the teachings per Haselkorn as evidence that it would have been obvious to one of ordinary skill to have an engine/cylinder head/valve guide configured to be flush with and/or perpendicular to the cylinder head/cylinder head port at the first/lowermost end of the valve guide, and such that the result(s)/effect(s) yielded via said configuration would be considered highly predictable]; [e.g., the teachings per Klein are largely concerned with the details of the valve guide itself (rather than being concerned with the particular cylinder head/port design/configuration for which the valve guide will (or can) be applied), such that the teachings concerning the details of the valve guide would be relevant and/or applicable to engines having various (arguably any/all) cylinder head/port designs/configurations, and similarly, one of ordinary skill would recognize that the flush and perpendicular arrangement at the first/lowermost end of the valve guide per Haselkorn would be a routine design consideration with respect to any/all relevant and/or analogous valve guides used in/at the cylinder head of an internal combustion engine].
With respect to applicant’s arguments concerning 4706967 (Ochsner), in particular that the application and/or incorporation of the teachings per Ochsner constitute(s) impermissible hindsight reconstruction, the examiner respectfully disagrees. To elaborate, while the examiner can appreciate that there are notable differences between the valve guides and/or wiping element configurations per Klein and Ochsner, Ochsner is still nonetheless incredibly relevant to at least the same general field(s) of endeavor concerning valve guide sealing devices for internal e.g., one of ordinary skill in the art would be able to apply and/or consider a wiping element that comprises a metallic material to/for other comparable gas exchange valves/engines/cylinder heads without necessarily adopting every single detail of the valve guide per Ochsner]; [e.g., the wiping element 15 per Klein is inherently made of a given material (even though the specific material isn’t specified), and Ochsner clearly teaches wherein comparable wiping elements of valve guides for internal combustion engines/cylinder heads are known to (at least optionally) comprise metallic material].
The remainder of applicant’s arguments are similarly addressed by the remarks above, such that said arguments just generally reassert that the conclusion of obviousness and/or the cited combination(s) of prior art references is/are the result of impermissible hindsight reconstruction, of which the examiner respectfully disagrees
[e.g., the examiner maintains that the conclusion of obviousness and/or the cited combination(s) of prior art references is/are reasonable, and such that one of ordinary skill would not need applicant’s specification/drawings in order to arrive at the claimed invention(s)]. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being obvious over DE 19646851 (Klein) in view of US 6125810 (Haselkorn) in further view of 4706967 (Ochsner).
Regarding claims 1 and 6, Klein (Figures 1, 6) [emphasis on Fig. 6] teaches a gas exchange valve (1) [and an internal combustion engine comprising at least one cylinder, an intake valve, and an exhaust valve (inherent features of an internal combustion engine)], comprising:
a valve body (5);
a valve stem (4) carrying the valve body (see Fig. 1);
a valve seat (6) configured to mate with the valve body (see Fig. 1), wherein a closed gas exchange valve has the valve body in contact with the valve seat and an opened gas exchange valve does not have the valve body in contact with the valve seat (see Fig. 1) [e.g., the opened position of the gas exchange valve being implicit in view of the seated position of the valve 5 per Fig. 1];
a valve guide (2) arranged in a bore in a cylinder head (3) and coaxially surrounding the valve stem defining a substantially constant radial gap between the valve guide and the valve stem (see Fig. 1) [e.g., the “substantially constant” radial gap being implicit in view of the fact that the valve stem is to move up and down within the valve guide (e.g., if a gap/clearance of some degree did not exist, the valve stem would not move in an operable manner)], the valve guide configured to guide the valve stem and having a radially inner groove [e.g., per Fig. 6, the groove of the valve guide 2 where the ring 15 is arranged] wherein the radially inner groove is arranged axially spaced apart from a first end [e.g., a lowermost end] of the valve guide facing the valve seat, wherein an outer surface of the valve guide directly faces the cylinder head and an inner surface of the valve guide, except the radially inner groove, directly faces the valve stem (see Fig. 1 in conjunction with Fig. 6) [e.g., per Fig. 1 (which illustrates the cylinder head 3), it is clear that the outer surface(s) of the valve guide 2 directly face(s) the cylinder head, and per the embodiment of Fig. 6, when the separate wiping element 15 and the radially inner groove by which the separate wiping element is arranged are applied to the cylinder head per Fig. 1, the inner surface(s) of the valve guide, except the radially inner groove, directly face the valve stem]; and
a separate wiping element (15) for the valve, which comprises an unspecified material (implicit), is arranged in and axially bound by the radially inner groove of the valve guide (see Fig. 1 in conjunction with Fig. 6 and page 4, lines 157-159).
Klein fails to explicitly teach wherein the valve guide is flush with the bore of the cylinder head [e.g., on the port/passage side], and wherein the first end [e.g., the lowermost end] of the valve guide is perpendicular to the bore of the cylinder head (although with respect to the lowermost surface of the valve guide 2 that corresponds to the axis A, this is technically the case) [e.g., while not claimed in such a way that precludes the broadest reasonable interpretation of Klein, applicant’s intent is apparent, and as such, the examiner is not relying on Klein for teaching wherein the first end of the valve guide is perpendicular to the bore of the cylinder head]. Klein also fails to specify that the material of the separate wiping element is (or can be) metallic.
However, Haselkorn (Figure 1) teaches an analogous gas exchange valve (32) for an internal combustion engine cylinder head (16), and wherein the corresponding valve guide (38) is flush with the bore of the cylinder head [e.g., at the lowermost/port side of the valve guide], and wherein the first end [e.g., the lowermost end] of the valve guide is perpendicular to the bore of the cylinder head (see Fig. 1 in conjunction with column 1, lines 5-8).
Ochsner (Figure 1) also teaches an analogous an analogous valve guide seal device for internal combustion engines (see Fig. 1 in conjunction with abstract, lines 1-3), and wherein said valve guide seal device includes a seal/scraper ring retainer (20, 21) [e.g., a separate wiping element for the valve 3, 4, 6] that may comprise metallic material (see column 2, line 65 through column 3, line 30) [e.g., chromium].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the valve guide is flush with the bore of the cylinder head, wherein the first end [e.g., the lowermost end] of the valve guide is perpendicular to the bore of the cylinder head [e.g., applying the engine layout/gas exchange valve configuration per Haselkorn to the gas exchange valve/valve guide per Klein, or vice versa], in view of the fact that the provision of configuring an internal combustion engine e.g., having the separate wiping element 15 per Klein comprise metallic material such as that of the comparable separate wiping element/scraper 21 per Ochsner], in view of the fact that the provision of having the separate wiping element/scraper of a valve guide comprise metallic material [to accordingly scrape carbon deposits off the valve stem of the valve] is well-known in at least the general field(s) of endeavor concerning internal combustion engine valves/valve guide sealing arrangements (as evidenced by Ochsner) [additionally note that the aforementioned combination constitutes the application of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results];
[e.g., in consideration that each of the aforementioned prior art references are relevant to at least the same general field(s) of endeavor concerning internal combustion engine cylinder head valves/valve guides/valve sealing arrangements, one of ordinary skill would have easily conceived of the claimed invention(s), and to an extent that the results yielded via the combination of the aforementioned prior art teachings would be considered highly predictable].
Regarding claim 2, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein (Figure 1) see Fig. 1 in conjunction with Fig. 6).
Regarding claims 3 and 9, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein (Figure 1) further teaches wherein the wiping element is aligned concentrically with respect to the valve stem (see Fig. 1 in conjunction with Fig. 6 and page 4, lines 157-159) [e.g., the element 15 is disclosed as being a ring (e.g., rings are concentric)].
Regarding claim 4, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein (Figure 1) further teaches wherein the radially inner groove fixes the wiping element for the valve stem in the radially inner groove seen in a movement direction of the valve stem (see Fig. 1 in conjunction with Fig. 6).
Regarding claim 5, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein in view of Haselkorn fails to expressly teach wherein the material of the wiping element is metallic, and such that the wiping element has a lower hardness than the metallic material of the valve stem.
However, to the extent that the hardness and/or the material of the gas exchange valve per Klein is not explicitly disclosed, the provision of stainless steel engine gas exchange valves is incredibly well-known and/or commonplace in the art [e.g., for its durability, corrosion resistance, scratch resistance, etc.]. To this extent, Ochsner provides that the seal/scraper ring retainer (20, 21) may be see column 2, line 65 through column 3, line 30), and as such, it would have occurred to one of ordinary skill in the art that the scraper ring will (or can) be defined by a lower hardness than that of the respective valve stem. Additionally, it would further be a matter of common sense to have the wiping element be made from a material of lower hardness considering that one of ordinary skill understands that when two materials are in moving contact with one another, the less durable/hard material is more susceptible to wear with respect to the more durable/hard material, and as such, one of ordinary skill would not desire to have the valve stem of the gas exchange valve be subjected to unnecessary wear by having the seal/scraper ring retainer of the valve guide be made of a harder metallic material than that of the valve stem.
Regarding claim 7, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein (Figure 1) further teaches wherein the internal combustion engine is an internal combustion configured for operation with heavy fuel oil [note that the term “heavy” has been construed as a relative term and/or as being the equivalent to the disclosed “solid” oil per Klein] (see Fig. 1 in conjunction with Fig. 6, page 2, lines 39-41, and page 4, lines 157-159).
Regarding claim 10, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein (Figure 1) further teaches wherein the valve seat is a separate valve seat ring arranged in the cylinder head (see Fig. 1) [e.g., one can readily observe that the structure/ring defining the valve seat 6 is different from (or separate with respect to) the cylinder head].
Regarding claims 11 and 12, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein fails to teach wherein an entire port side of the valve guide is flush with a surrounding port surface of the cylinder head.
However, Haselkorn (Figure 1) teaches an analogous gas exchange valve (32) for an internal combustion engine cylinder head (16), and wherein an entire port side of the corresponding valve guide (38) is flush with a surrounding port surface of the cylinder head (see Fig. 1); see motivation(s) and discussion per claims 1 and 6.
Regarding claims 13 and 14, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein (Figures 1, 6) further teaches (at least implicitly) wherein a first distance between the wiping element and the first end of the valve guide [e.g., recall that the first end corresponds to the lowermost end of the valve guide] is less than a second distance between the wiping element and a second end [e.g., an uppermost end] of the valve guide that is opposite the first end of the valve guide (see Fig. 1 in conjunction with Fig. 6) [e.g., one can readily observe (or infer) that per Fig. 6, the wiping element is to be configured/arranged toward the lowermost end of the valve guide 2, and as such, the distance between the wiping element and the lowermost end of the valve guide is clearly less than the distance between the wiping element and the uppermost end of the valve guide].
Regarding claims 15 and 16, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein (Figures 1, 6) further teaches (at least implicitly) wherein an outer surface of the separate wiping element directly faces the valve guide at the radially inner groove and an inner surface of the separate wiping element directly faces the valve stem (see Fig. 1 in conjunction with Fig. 6 in conjunction with page 4, lines 157-159) [e.g., disclosed as a ring, the wiping element 15 per Fig. 6 is provided around the valve stem 4 and within the radially inner groove of the valve guide 2, making it such that the an inner surface of the wiping element directly faces the valve stem, while an outer surface of the wiping element directly faces the valve guide at the radially inner groove].
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over DE 19646851 (Klein) in view of US 6125810 (Haselkorn) in view of 4706967 (Ochsner) in further view of US 20130082203 (Kurth).
Regarding claim 8, Klein in view of Haselkorn in further view of Ochsner teaches the invention as claimed and as discussed above. Klein in view of Haselkorn in further view of Ochsner fails to teach wherein the internal combustion engine is an internal combustion engine of a ship.
However, Kurth teaches an analogous valve stem seal for internal combustion engines, and wherein said valve stem seal may be used for the internal combustion engine of a ship (see paragraphs [0002]-[0003], [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the e.g., applying the teachings concerning the valve/valve guide per Klein to the internal combustion engine of a ship, or vice versa], as suggested by Kurth, so as to accordingly prevent leaks/deposit formation on engines that are used within ships (see paragraphs [0002]-[0003], [0036]).

Pertinent Prior Art / Examiner Comment
	While not relied upon in the rejection above, the examiner further notes the following prior art reference:
5645019 (Liang)
In particular, per the remarks/rejection above, the examiner explained that one of ordinary skill would be able to apply the teachings per Haselkorn concerning the flush and perpendicular arrangement at the first/lowermost end of the valve guide to other comparable gas exchange valves/engines/cylinder heads without necessarily adopting every single detail of the valve guide per Haselkorn [e.g., the ceramic material and/or the stepped inner diameter], and while the examiner maintains this conclusion, Liang is yet another example of a valve guide configured with the flush and perpendicular arrangement at the first/lowermost end of the valve guide, and notably, the valve guide per Liang does not include a stepped inner diameter [e.g., Liang could similarly be used to fairly render the claimed invention(s) obvious, even if the examiner agreed with applicant that the application of the teachings per the Haselkorn reference were rendered invalid since the valve guide per Haselkorn has portions of different diameter].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747